SUMMARY ORDER

Jeffrey Tibbetts appeals from an order of the district court entered January 5, 2005 by the United States District Court for the District of Connecticut (Covello, J.) denying motions made under Fed.R.Civ.P. 60(b)(4). We assume familiarity with the facts, the procedural history, and the issues on appeal.
Tibbetts appeals the order denying his November 19, 2004 Rule 60(b)(4) “Motion to Vacate Judgment as Void for Violations of Due Process.” In reviewing the order denying a 60(b) motion on appeal, this Court reviews “only the denial of the motion and not the merits of the underlying judgment for errors that could have been asserted on direct appeal.” Branum v. Clark, 927 F.2d 698, 704 (2d Cir.1991). Review by this Court is de novo. State Street Bank & Trust Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 179 (2d Cir.2004), cert. denied, 543 U.S. 1177, 125 S.Ct. 1309, 161 L.Ed.2d 161 (2005). Tibbetts fails to present, and the record does not reveal, any of the “highly convincing” evidence required to grant a motion to vacate the judgment as void. Kotlicky v. U.S. Fidelity & Guar. Co., 817 F.2d 6, 9 (2d Cir.1987). Therefore, the district court did not err in denying Tibbetts’s November 19, 2004 60(b)(4) motion.
For the foregoing reasons, the judgment of the district is affirmed. Appellant is to bear costs. The mandate shall issue immediately.